UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1793



ALICE M. DEANE,

                                              Plaintiff - Appellant,

          versus


MARSHALLS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:06-cv-00031-jct)


Submitted:   October 11, 2006             Decided:   October 18, 2006


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Alice M. Deane, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Alice M. Deane seeks to appeal the district court’s order

denying her leave to proceed in forma pauperis and dismissing her

civil action.    The district court’s final order was entered on the

docket on May 25, 2006.   Deane’s notice of appeal was not received

by the district court until July 10, 2006. Although Deane’s notice

of appeal was filed beyond the thirty-day appeal period set forth

in Fed. R. App. P. 4(a)(1), she states in her notice of appeal that

she did not receive the court’s final order until July 7, 2006.

The notice of appeal was filed both within thirty days of the

expiration of the appeal period and within seven days of the date

Deane asserts she received notice of the district court’s entry of

a final order.   Thus, Deane’s statement in her notice of appeal may

be properly construed as either a motion for an extension of time

in which to note an appeal under Fed. R. App. P. 4(a)(5), or as a

motion to reopen the time to note an appeal under Fed. R. App. P.

4(a)(6).

           Accordingly, we remand the case to the district court for

the limited purpose of determining whether Deane can satisfy the

requirements for either an extension of time or a reopening of the

appeal period.   The record, as supplemented, will then be returned

to this court for further consideration.



                                                           REMANDED


                                - 2 -